DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1 and 12.
b.    Pending: 1-12.

Allowable Subject Matter
Claims 1-12 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Park (US 20180144800 Al).
Park discloses a nonvolatile memory device includes a cell string having a plurality of memory cells connected to one bit line. A page buffer is connected to the bit line via a sensing node and connected to the cell string via the bit line. The page buffer includes a first latch for storing bit line setup information and a second latch for storing forcing information. The first latch is configured to output the bit line setup information to the sensing node, and the second latch is configured to output the forcing information to the sensing node independently of the first latch.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  controlling the first and second sensing nodes to have a voltage level interval according to a preset ratio in the second period, a second latch unit suitable for latching a logic level corresponding to a voltage level of the second sensing node in response to a fourth control signal.
Regarding independent claim 12, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  precharge the bit line and the first and second nodes by providing a precharge voltage to the first node coupled to the bit line and turning on the switching element, and 52electrically isolate, after the precharge, the first node from the bit line while controlling the first and second latch circuits to latch logic levels of the respective first and second nodes, wherein the control circuit is further configured to turn off the 5switching element after the precharge and before electrical isolation of the first node from the bit line, and wherein the logic levels which were latched are utilized for a double sensing operation on a memory cell of the cell string.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn PG PUB 20120113725 A1 teaches a program method which uses a second verify operation for detecting an under-program cell, and a program operation is performed to raise the threshold voltage of the under-program cell.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824